Detailed Action
	This action is responsive to an original non-provisional application filed on 10/21/2019 with acknowledgement that this application does not claim priority to another application.
	Claims 21-25 are currently pending.  Claims 1-20 have been cancelled.  Claim 21 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Aerial Jet Fire Extinguishing Me in the reply filed on 8/30/2021 is acknowledged.
Claims 1-20 are cancelled, so while no claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim, the restriction requirement dated 7/28/2021 still stands.  New Claims 21-25 are within the elected species.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2019 was filed on the application filing date of 10/21/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 213 (Fig. 2), 513 (Fig..  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to 
Specification
The disclosure is objected to because of the following informalities: 
In Line 3 of the Abstract, “the proximity of the fire” should be revised to “a proximity of the fire” to ensure proper antecedent basis. 
In Paragraph 0002 of the Specification, “the proximity of the fire” should be revised to “a proximity of the fire” to ensure proper antecedent basis.
In Paragraph 0008 of the Specification, “the two exhaust” should be revised to “the two exhausts” to ensure proper grammar.
Appropriate correction is required.
Claim Objections
Claims 21-22 are objected to because of the following informalities: 
In Claim 21 Line 5, “the proximity of the fire” should be revised to “a proximity of the fire” to ensure proper antecedent basis. 
In Claim 22 Line 5, “the two exhaust” should be revised to “the two exhausts” to ensure proper grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite because Lines 2-5 state “at least two jet engines with exhausts that may be directed toward the fire and the methodology includes flying the airplane in the proximity of the fire with the two exhausts directed toward the fire, the flying being at an altitude sufficient to deliver carbon dioxide and other exhaust gases from the two exhaust to the fire”, and there is improper antecedent basis for “the two exhausts” in the claim.  It is not clear if each jet engine of the at least two jet engines has one exhaust, or if each jet engine of the at least two jet engines has multiple exhausts.  Furthermore, if there are more than two jet engines and each jet engine has one exhaust, it is not clear which exhausts apply to “the two exhausts”.  For the purpose of examination, Claim 22 Lines 2-5 will be interpreted to state “at least two jet engines, each jet engine of the at least two jet engines having an exhaust that may be directed toward the fire and the methodology includes flying the airplane in the proximity of the fire with each exhaust directed toward the fire, the flying being at an altitude sufficient to deliver carbon dioxide and other exhaust gases from each exhaust to the fire”.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 are rejected as being anticipated by US PGPUB 2002/0088898 A1 to Lucy (“Lucy”).
As to Claim 21, Lucy discloses an aerial jet engine fire extinguishing method (Title “Airborne Fire Fighting System”), which comprises:
a) identifying an undesired fire (Fig. 14 #50 “Flames”); 
b) providing an airplane (Paragraph 0043 discloses that the invention is applicable to airplanes) with at least one jet engine (Fig. 2 #121 “jet engine”) with an exhaust (Fig. 2 #122 “Jet Blast Interface”) that may be directed toward the fire (See Fig. 4); 
c) flying the airplane in the proximity of the fire with the exhaust directed toward the fire (See Fig. 4), the flying being at an altitude sufficient to deliver carbon dioxide and other exhaust gases (Paragraph 0133, Fig. 4 #230 “jet exhaust gases”, it is understood that jet exhaust gases include carbon dioxide and other gases as a result of jet fuel being combusted) from the exhaust to the fire to at least partially deprive the fire of oxygen and to thereby snuff out at least a portion of the fire (See Fig. 4, Paragraph 0134, it is understood that jet exhaust gases at least partially deprive the fire of oxygen).
As to Claim 22, Lucy as applied to Claim 1 above further discloses wherein the airplane has at least two jet engines (Paragraph 0017 “pair of tilt-able jet engines”) with exhausts that may be directed toward the fire (See Fig. 4) and the methodology includes flying the airplane in the proximity of the fire with the two exhausts directed toward the fire (See Fig. 4), the flying being at an altitude sufficient to deliver carbon dioxide and other exhaust gases from the two exhaust to the fire (See Fig. 4, Paragraph 0134) to at least partially deprive the fire of oxygen and to thereby snuff out at least a portion of the fire (See Fig. 4, it is understood that jet exhaust gases at least partially deprive the fire of oxygen).
As to Claim 23, Lucy as applied to Claim 1 above further discloses wherein the airplane is a jet airplane (Per Paragraph 0043 it is understood that the airplane can be a jet airplane as the invention is applicable to all types of aircraft) and the at least one jet engine with an exhaust that may be directed 
As to Claim 24, Lucy as applied to Claim 1 above further discloses wherein the flying is adjacent the undesired fire (Paragraphs 0069 and 0099, See Fig. 14, also See Fig. 18a).
As to Claim 25, Lucy as applied to Claim 1 above further discloses wherein the airplane has at least one fixed jet engine (Fig. 2 #121 “jet engine”, it is understood that the jet engine is fixed to the airplane and while it is adjustable it can be fixed in place as desired) with an exhaust that may be directed toward the fire and is directed toward the fire by plane flight angle adjustments (See Fig. 20 where flight angle is adjusted to direct exhaust towards a fire).

    PNG
    media_image1.png
    663
    924
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 10,875,647 to Hawass discloses an aerial jet fire extinguishing method.  US Patent 10,799,733 discloses an aerial fire extinguishing method.  US Patent 7,748,662 to Hale et al. discloses an aerial jet fire extinguishing method.  US Patent 10,695,597 to Conboy discloses an aerial jet fire extinguishing method. WO 2009/150478 A1 to Kalivas discloses an aerial fire extinguishing method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                         September 9, 2021